          Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :
                                                      :           CRIMINAL ACTION
                                                      :
               v.                                     :
                                                      :           No. 10-612
LARRY BUTLER                                          :


                                       MEMORANDUM

Schiller, J.                                                                   September 8, 2020

       Before the Court is the Defendant Larry Butler’s Motion for Compassionate Release. For

the reasons that follow, the motion is granted.

I.     FACTUAL BACKGROUND

       A. Butler’s Crime and Sentence

       Larry Butler is currently incarcerated for the robbery of a clothing store on May 20, 2010,

during which he threatened store employees with a firearm and bound them with zip ties. Butler

was detained pending trial in September 2010. He was convicted and sentenced on charges of

Hobbs Act robbery, conspiracy to commit Hobbs Act robbery, and brandishing a firearm in the

commission of that offense, in violation of 18 U.S.C. § 924(c). This Court sentenced Butler to a

175-month term of imprisonment to be followed by five years of supervised release. Butler

currently has served approximately 133 months, including good conduct time of 13 months, or

approximately 75% of his sentence. (Gov’t’s Resp. in Opp’n to Def.’s Mot. to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Gov’t’s Resp.] at 4.) His anticipated release from prison

is May 30, 2023, with an additional five years of supervised release to follow. (Id.)




                                                  1
         Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 2 of 9




       B. The Pandemic

       The Court will not write at length about the havoc wreaked by COVID-19 in the United

States. The virus, coupled with the abysmal response to it throughout much of this country, has

led to the death of over 186,000 people (and counting) in the United States. While the virus can be

dangerous for anyone, people with certain underlying medical conditions and older adults are at

increased risk of severe illness or death from COVID-19. People Who Are At Increased Risk for

Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-increased-risk.html (last visited Sept. 4, 2020). Prisons have been hit particularly hard by the

pandemic, as they present numerous environmental factors favorable to the spread of the virus.

See United States v. Rodriguez, Crim. A. No. 03-271, 2020 WL 1627331, at *1, 8-9 (E.D. Pa. Apr.

1, 2020) (“Prisons are tinderboxes for infectious disease.”).

       C. Butler’s Motion for Compassionate Release

       After the onset of the unprecedented pandemic, in April 2020, Butler petitioned the warden

of FCI Schuylkill—the facility where he is housed—for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), based on extraordinary and compelling reasons because he suffers from

health conditions associated with an increased risk of serious infection or death from COVID-19.

(Gov’t’s Resp. at 4.) The warden denied that request six days later. (Id.) In July 2020, Butler moved

this Court pro se on the same grounds, and the Government has opposed the motion. Butler is 61

years old, and he suffers from obesity, hypertension, sleep apnea, and anxiety, among other

conditions. (See id.at 4-5; E.C.F. No. 65 at 36.)

II.    DISCUSSION

       Butler seeks to reduce his sentence and grant compassionate release pursuant to 18 U.S.C.

§ 3582(C)(1)(A)(i). Before the Court may consider such a motion, the defendant must satisfy an



                                                    2
         Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 3 of 9




administrative exhaustion requirement to the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). If the

requirement is satisfied, a district court “may reduce [a federal inmate’s] term of imprisonment”

and “impose a term of probation or supervised release . . . if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A)(i). The reduction must be

“consistent with applicable policy statements issued by the Sentencing Commission.” Id. §

3582(c)(1)(A)(ii). Finally, prior to granting a compassionate release, a district court must

“consider[ ] the factors set forth in section 3553(a)”, which are the factors to be considered in

imposing a criminal sentence, “to the extent they are applicable[.]” Id. § 3582(c)(1)(A). Those

factors include: the nature and circumstances of the offense; the defendant’s history and

characteristics; the need for the sentence to reflect the seriousness of the offense, promote respect

for law, provide just punishment, provide adequate deterrence, protect the public from further

crimes, and provide the defendant with needed correctional treatment in the most effective manner;

and the need to avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct. 18 U.S.C. § 3553(a)(1-2, 6). In consideration of Butler’s

health conditions and age, as well as the length of time he has already served, and the factors in

set forth in section 3553(a), the Court now finds that extraordinary and compelling reasons justify

Butler’s immediate release from imprisonment.

       A.      Exhaustion of Administrative Remedies

       To fulfill § 3582(C)(1)(A)’s exhaustion requirement, an inmate must first request that the

Bureau of Prisons (BOP) bring a motion for compassionate release on his behalf and either exhaust

his administrative rights to appeal the BOP’s denial or wait 30 days, whichever is earlier. United

States v. Harris, 812 Fed. App’x. 106, 107 (3d Cir. 2020) (citing United States v. Raia, 954 F.3d

594, 595 (3d Cir. 2020)). Butler submitted a request for compassionate release to the warden at his



                                                 3
           Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 4 of 9




current facility in April 2020. (Gov’t’s Resp. at 4.) He then filed the current motion in July 2020,

more than 30 days later. Butler has met the requirement to exhaust his administrative remedies.

        B.       Extraordinary and Compelling Reasons

        The Court finds that extraordinary and compelling reasons justify Butler’s immediate

release from incarceration. While Congress has not defined the term “extraordinary and

compelling reasons,” the Sentencing Commission’s policy statement provides persuasive guidance

on its meaning.1 Pursuant to that statement, extraordinary and compelling reasons for sentence

reduction exist where, “[t]he defendant is suffering from a serious physical or medical condition

. . . that substantially diminishes the ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.’” U.S.S.G.

§ 1B1.13(1)(A)(ii). The Government concedes that “an inmate who presents a risk factor identified

by the CDC as increasing the risk of an adverse outcome from COVID-19 presents a ‘a serious

physical or medical condition . . . that substantially diminishes the ability to provide self-care

within the environment of a correctional facility[.]’” (Gov’t’s Resp. at 14, citing Sentencing

Guidelines policy statement § 1B1.13(1)(A)(ii).) Thus, the first question the Court considers is

whether Butler has a health condition identified by the CDC as increasing the risk of an adverse

outcome from COVID-19. The Court finds that he does.

        Butler’s obesity alone puts him at risk of serious illness should he contract COVID-19.

Current CDC guidance presents obesity, defined as a body mass index (BMI) of 30 or higher, as


1
  The Government argues that “the relevant policy statement of the Commission is binding on the Court[,]” in
determining whether extraordinary and compelling reasons warrant a sentencing reduction. (Gov’t’s Resp. at 10.) This
Court rejects the Government’s position and, instead, subscribes to the thorough analysis of this issue outlined by
Judge Anita Brody in United States v. Rodriguez, 2020 WL 1627331, at *4-6. While the Commission’s outdated policy
statement offers helpful guidance for this Court’s determination, this Court retains the discretion to independently
assess whether a defendant has presented “extraordinary and compelling reasons” beyond those contained in an
outdated policy statement. Here, because the Government agrees that Butler’s medical condition of obesity constitutes
extraordinary and compelling reasons under the policy statement (see Gov’t’s Resp. at 14 n.4), whether or not the
Court is bound by the policy statement is not determinative of the Court’s decision.

                                                         4
          Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 5 of 9




an underlying medical condition that creates an increased risk for severe illness from COVID-19

for a person of any age. Certain Medical Conditions and Risk for Severe COVID-19 Illness, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Sept. 4, 2020). Indeed, the Government concedes that Butler’s BMI

of 35.8 “unquestionably meets the test for an ‘extraordinary and compelling reason’ set forth in

application note 1(A), as the condition puts him at risk for a severe outcome were he to contract

COVID-19.” (Gov’t’s Resp. at 17.) In light of the Government’s agreement that obesity constitutes

a serious physical or medical condition, as described in policy statement note 1(A), the Court

concludes that the COVID-19 pandemic modifies both the conditions that may make a defendant

unable to provide self-care in a correctional facility, and the timeframe during which a defendant

cannot be expected to recover. U.S.S.G. § 1B1.13(1)(A)(ii). Even if it were expected that Butler

could recover from his diagnosis of obesity at some point in the future, he could not possibly

recover quickly enough to protect himself from the immediate threat of COVID-19 in his prison

facility and the severe or fatal consequences that he could suffer because of his obesity if he

contracts the virus.

       In addition to obesity, Butler also suffers from hypertension and sleep apnea, which

manifests as shortness of breath while sleeping. (See E.C.F. No. 65 at 36, 82.) “Courts have granted

compassionate release to incarcerated individuals with obesity and sleep apnea because those

conditions place them at high risk for serious complications due to COVID-19.” United States v.

Delgado, Crim. A. 18-17, 2020 WL 2464685, at *4 (D. Conn. Apr. 30, 2020) (citing cases). The

Government does not specifically address Butler’s sleep apnea but argues that his

“unspecified ‘breathing issues’” do not present a definite risk factor for COVID. (Gov’t’s Resp. at

15.) As for hypertension, the Government argues that the CDC describes hypertension as a medical



                                                 5
          Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 6 of 9




condition that “might” be an independent risk factor for severe illness from COVID-19 but does

not classify it as a definite risk factor. (Id.) But the CDC has also found that risk for hospitalization

from COVID-19 is three times higher for those with hypertension than those without. COVID-19

Associated Hospitalization Related to Underlying Medical Conditions, CDC, https://www.cdc.gov

/coronavirus/2019-ncov/covid-data/investigations-discovery/ hospitalization-underlying-medical-

conditions.html (last visited Sept 4, 2020). The same is true for those with obesity. Id. The Court

agrees with the Government that neither hypertension nor sleep apnea independently constitute

CDC-identified risk factors for severe illness with COVID-19. But the Court considers these

conditions as additional evidence that Butler’s obesity—which is a CDC-identified risk factor for

severe illness—creates a risk of serious health complications for him due to COVID-19. Butler is

also nearly 62 years old, and older adults are generally at much higher risk for severe illness from

COVID-19. Taken together, these numerous heightened risk factors put Butler at risk of severe

illness or death if he were to contract COVID-19 and impede his ability to provide self-care in

prison during the COVID-19 pandemic.

        Even though Butler’s medical conditions put him at risk of severe illness from COVID-19,

the Government still contends that compassionate release is not appropriate because Butler’s

“medical conditions are appropriately managed at the facility, which is also engaged in strenuous

efforts to protect inmates against the spread of COVID-19, and would also act to treat any inmate

who does contract COVID-19.” (Gov’t’s Resp. at 18.) According to the Government, the Bureau

of Prisons (BOP) has reported one confirmed case of COVID-19 in the inmate population at FCI

Schuylkill, but the inmate was isolated while treated and has recovered. (Gov’t’s Resp. at 9-10.)

While this is far fewer reported COVID-19 cases than in some other facilities, the confirmed

presence of COVID-19 at FCI Schuylkill, despite the BOP’s procedures to prevent transmission



                                                   6
         Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 7 of 9




(see Gov’t’s Resp. at 6-9), underscores the ongoing risk to inmates of contracting the virus. And

while the Government contends that the BOP would treat any inmate who contracts COVID-19, it

bears remembering that “[t]here currently are no cures, vaccines, or accepted treatments for

COVID-19, and the only effective way to protect vulnerable people from injury or death from

COVID-19 is to prevent individuals from being infected with the COVID-19 virus.” Pimentel-

Estrada v. Barr, Civ. A. No. 20-495, 2020 WL 2092430, at *3 (W.D. Wash. Apr. 28, 2020). The

Court is also sympathetic to the fact that Butler has diagnosed anxiety, which is undoubtedly made

worse from the threat of COVID-19 in prison, especially for a person who suffers from

comorbidities that make him particularly vulnerable to this illness. When considered together,

Butler’s obesity, hypertension, sleep apnea, and age, in light of the ongoing pandemic, constitute

extraordinary and compelling reasons that justify his immediate release from incarceration.

       C.      Consistency with Sentencing Considerations

       Finally, the Court finds that, upon weighing the extraordinary and compelling reasons for

Butler’s reduction of sentence against the sentencing considerations set forth in Section 3553(a),

Butler is entitled to compassionate release. The relevant factors the Court must consider include

the nature and circumstances of the offense; the defendant’s history and characteristics; the need

for the sentence to reflect the seriousness of the offense, promote respect for law, provide just

punishment, provide adequate deterrence, protect the public from further crimes, and provide the

defendant with needed correctional treatment in the most effective manner; and the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. 18 U.S.C. § 3553(a)(1-2,6).

       The Court considers these factors with great concern, as Butler is incarcerated for a serious

and violent offense. As the Government points out, Butler also has a significant criminal history,



                                                7
         Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 8 of 9




including two convictions for possession with intent to distribute and three previous convictions

for robberies with assaults, including two aggravated assaults. (Gov’t’s Resp. at 2.) It is clear that

Defendant’s history presents a risk of recidivism. However, the Court notes that all of Butler’s

previous violent offenses—except the instant offense—occurred forty years ago, when Mr. Butler

was 21 or 22 years old. He was not convicted of any violent crimes in the intervening nearly 30

years between those offenses and the present offense in 2010.

       More importantly, Butler has already spent ten years in prison for the current offense. He

has served 133 months after accounting for good conduct time, which is 75% of his original

sentence. The Court may consider the amount of time left on a defendant’s sentence in deciding a

motion for compassionate release. United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020).

This is so because the length of time the defendant has already served is highly relevant to whether

a reduced sentence will still sufficiently reflect the seriousness of the offense, promote respect for

the law, provide just punishment, afford adequate deterrence to criminal conduct, and avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. See id.; 18 U.S.C. § 3553(a)(2,6). When a defendant is soon to be

released from prison, the efficacy of the court’s ability to protect the public from further crimes of

the defendant by denying compassionate release is lessened. See United States v. Early, Crim. A.

No. 09-282, 2020 WL 2112371, at *4 (N.D. Ill. May 4, 2020).

       Butler has already spent ten years in prison for his crimes of robbery and brandishing a

firearm in violation of the Armed Career Criminal Act, and he currently has two years and nine

months remaining until his release. But Butler’s health conditions now put him at great risk of

serious illness or death if he were to contract COVID-19, the likelihood of which will greatly

increase if he is forced to spend the next two years incarcerated. Under such circumstances, the



                                                  8
         Case 2:10-cr-00612-BMS Document 67 Filed 09/08/20 Page 9 of 9




Court finds that a reduction of Butler’s sentence to the time he has already served, in combination

with the extension of his supervised release conditioned upon home confinement, sufficiently

reflects the seriousness of his crime and the need to provide just punishment, respect for the law,

and adequate deterrence. See United States v. Davidson, Crim. A. No. 16-139, 2020 WL 4877255,

*21-22 (W.D. Pa. Aug. 20, 2020); Early, 2020 WL 2112371, at *5; Rodriguez, 2020 WL 1627331,

at *12. Moreover, Butler will inevitably be released in less than three years, and he has already

shown rehabilitation over the course of his time in prison—as evidenced by his accrual of good

conduct time. These facts weigh against the value of keeping Butler incarcerated to protect the

public from further crimes. In light of the fact that Butler has already served ten years in prison

and 75% of his sentence, Butler’s immediate release, “makes a marginal difference to his

punishment. But the difference to his health could be profound.” 2020 WL 1627331, at *10.

       Butler contends that he has adequate housing to return to upon release and could complete

a period of home confinement. Therefore, the Court has determined that Butler should be permitted

to return home to begin a period of extended supervised release of 66 months, the first six months

of which will be restricted to home confinement. Upon Butler’s completion of a six-month term

of supervised release conditioned upon home confinement, Butler will then complete the original

sixty-month term of supervised release that was imposed as part of his original sentence.

III.   CONCLUSION

       For the foregoing reasons, Larry Butler’s pro se Motion to Reduce Sentence for

Extraordinary and Compelling Reasons under 18 U.S.C. § 3582(c)(1)(A)(i) is granted. An Order

consistent with this Memorandum will be docketed separately.




                                                9
